Title: James Madison to Edward Everett, 28 August 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir.
                            
                            
                                
                                     Montpellier
                                
                                August 28. 1830.
                            
                        
                         
                        I inclose the letter promised. You will perceive that some of the topics deserved more development, than the
                            state of my health, and the limited time would permit. The right of the States collectively to hold the States
                            individually to a bargain, a breach of which by a single one would throw the whole into confusion, and essentially affect
                            the interests of some of them, merits an illustration, which belongs to other pens than mine, and if conducted with a
                            conciliatory tone, might be very useful. With cordial Salutations
                        
                        
                            
                                James Madison
                            
                        
                    